DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on 7/7/2022.
Claims 1 – 23 are pending.
Claims 22 and 23 are newly added.
Claim 12 has been amended.
Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 11 and 17 – 21, same reasons of Action sent on 2/17/2022.
Regarding Claim 12, the prior art of record does not teach claimed limitation: “operating an integrated circuit during a test mode by creating an open circuit between a first node and a second node that are both along a signal path of the integrated circuit during non-test mode operations; with the open circuit, iteratively applying a respectively adjusted differential voltage between the first node and the second node until a responsive state change occurs in response to a corresponding respectively adjusted differential voltage” in combination with all other claimed limitations of claim 12.
Regarding Claims 13 – 16, the claims are allowed as they further limit allowed claim 12.
The closest references are found based on the updated search:
Atwood et al.  (US 2015/0198647 A1) discloses an apparatus for testing an on-chip coupling capacitor of an integrated circuit (IC) having an amplifier for receiving signals through the on-chip coupling capacitor, said apparatus comprising: a first current or voltage source (first source) connected to a signal data path and configured for charging said on-chip coupling capacitor; a second current or voltage source (second source) connected to an output of said amplifier at a data path isolated from said coupling capacitor and configured for supplying current or voltage to offset a data signal at an output of said amplifier; an output latch for observing data state changes at an output of said amplifier (see claim 10).
Milano et al. (US 2015/0185293 A1) suggests applying a constant current to the coil and verifying a deflection on the IC output proportional to a gain of the analog signal path (see claim 24).
Bidenbach et al. (US 8,378,672 B2) teaches measuring at least one output signal of the evaluator dependent on the test signal; and providing a current source on the semiconductor chip, said current source providing current to the sensor element in the first operating mode and not providing current to the sensor element in the second operating mode (see claim 7).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 12, and 17, therefore claims 1 – 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867
7/16/2022